Title: From Thomas Jefferson to the County Lieutenants, 30 March 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
IN COUNCIL, March 30, 1781.

THE act of October 1780, For recruiting this state’s quota of troops to serve in the continental army, allowed persons to exempt themselves from certain military duties, by enlisting a soldier after the first day of the ensuing month of April, to serve during the war, and delivering him to a person authorized by the Governour to receive him. Sensible that the burthens of your office are sufficiently great, we would not mean to put this duty on you, but beg the favour of you to appoint a proper person to receive such recruits within your county, and to take care of them until they can be delivered to continental officers, who are to be appointed to collect them.
Mr. Brown the commissary, being directed to have a deputy in every county, that deputy is to be applied to for subsistance, and is required to consider this as an order to furnish it. The custody of these recruits being a service of a military nature, we mean that you shall consider it as such, and exempt the receiving officer whilst so employed from all militia or military duties, except draughts, and this we expect will be a sufficient compensation for his trouble.
I am with great respect, Sir, Your most obedient servant,

 Th: Jefferson

